United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.B., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Bloomington, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-2246
Issued: July 19, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 8, 2009 appellant filed a timely appeal of the July 15, 2009 merit decision
of the Office of Workers’ Compensation Programs which denied modification of a prior wageearning capacity determination. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.1
ISSUE
The issue is whether appellant established a basis for modifying the Office’s March 31,
2006 wage-earning capacity determination.

1

The record on appeal contains evidence received after the Office issued its July 15, 2009 decision. The Board
may not consider evidence that was not in the case record when the Office rendered its final decision. 20 C.F.R.
§ 501.2(c) (2009).

FACTUAL HISTORY
Appellant, a 44-year-old former rural carrier, has an accepted claim for left shoulder
instability, bilateral elbow and wrist tenosynovitis, and bilateral shoulder tenosynovitis, which
arose on or about April 21, 1998. The Office authorized a March 23, 2000 left shoulder
arthroscopic procedure. Appellant was unable to resume her rural carrier duties. On January 17,
2006 she returned to work full time as a modified sales service/distribution associate with no loss
in pay.
In a decision dated March 31, 2006, the Office determined that appellant’s actual
earnings as a modified sales service/distribution associate fairly and reasonably represented her
wage-earning capacity. It found that appellant had performed the position for more than 60 days
without incident and it was suitable to her partially disabled condition. Because there was no
loss in earnings, the Office found that appellant had zero loss of wage-earning capacity.
Accordingly, appellant was not entitled to wage-loss compensation.
In early March 2007, the employing establishment began a national reassessment process
(NRP), which focused on reviewing all rehabilitation modified positions and limited-duty
modified assignments. Appellant stopped work on March 23, 2007 in preparation for left knee
surgery scheduled for March 28, 2007.2 On May 8, 2007 while still at home recuperating from
her recent surgery, she was advised that she would be reassigned to another position outside the
Monrovia, IN facility where she last worked as a modified sales service/distribution associate.
The employing establishment provided appellant a list of several available positions to choose
from, but she neither accepted nor declined any of the identified positions. Rather, appellant
requested a “proper job offer” in accordance with Office procedures, along with the opportunity
for her physician to review any new offer.
Effective June 9, 2007, the employing establishment abolished appellant’s modified sales
service/distribution associate position in Monrovia, IN. Appellant was involuntarily reassigned
to a clerk position at the Main Post Office in Bloomington, IN. On June 12, 2007 her physician,
Dr. Todd E. Midla, advised that her work restrictions dating back to September 2000 remained in
effect.
On September 11, 2007 the employing establishment extended appellant a job offer as a
modified sales service/distribution associate in Bloomington, IN. Appellant declined the
position on September 26, 2007, noting that the offer did not list all of her previously
documented physical restrictions. She contended that the proposed duties did not meet or
comply with her restrictions and that she was permanently disabled. The employing
establishment ultimately abolished the position due to operational needs.
On July 1, 2008 appellant filed a claim for recurrence of disability (Form CA-2a)
beginning March 23, 2007. She explained that her recurrence was the result of the employing
establishment’s withdrawal of her modified rehabilitation position. Appellant claimed that the
2

She underwent a left knee partial lateral meniscectomy on March 28, 2007. Appellant filed a separate
occupational disease claim (xxxxxx347) for her left lower extremity condition, which the Office denied. Both the
Branch of Hearings and Review and the Board affirmed the denial in Docket No. 09-1428 (issued January 25, 2010).

2

employing establishment could not provide a suitable job offer that met all her work-related
medical restrictions. She later advised that the date of recurrence was not March 23, 2007, but
June 9, 2007; when the employing establishment abolished her limited-duty position in
Monrovia, IN.
In a decision dated December 1, 2008, the Office denied appellant’s claim for additional
wage-loss compensation. It noted that the March 31, 2006 wage-earning capacity determination
remained in effect regardless of her actual earnings. While appellant established that her limitedduty assignment was abolished, the Office found that she did not establish a basis for modifying
the March 31, 2006 wage-earning capacity determination.
Appellant requested an oral hearing, which was held on May 12, 2009. By decision dated
July 15, 2009, an Office hearing representative affirmed the December 1, 2008 decision.
LEGAL PRECEDENT
A wage-earning capacity determination is a finding that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages.3 Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.4 Once the wage-earning capacity of an injured
employee is determined, a modification of such determination is not warranted unless there is a
material change in the nature and extent of the injury-related condition, the employee has been
retrained or otherwise vocationally rehabilitated or the original determination was erroneous.5
The burden of proof is on the party seeking modification of the wage-earning capacity
determination.6
The Office may accept a limited period of disability without modifying an existing wageearning capacity determination.7 This is appropriate where there is a demonstrated temporary
worsening of a medical condition that is of insufficient duration and severity to warrant
modification of a wage-earning capacity determination.8 However, this narrow exception does
not apply to a situation where there is a wage-earning capacity determination in place and the
employee claims additional compensation due to the withdrawal of light-duty work.9
A recurrence of disability includes an inability to work that takes place when a light-duty
assignment made specifically to accommodate an employee’s physical limitations due to his
3

5 U.S.C. § 8115(a) (2006); see Mary Jo Colvert, 45 ECAB 575 (1994); Keith Hanselman, 42 ECAB 680 (1991).

4

See Katherine T. Kreger, 55 ECAB 633, 635 (2004).

5

Tamra McCauley, 51 ECAB 375, 377 (2000).

6

Id.

7

See Katherine T. Kreger, supra note 4.

8

Id.

9

K.R., Docket No. 09-415 (issued February 24, 2010); K.H., Docket No, 08-2392 (issued April 21, 2009).

3

work-related injury or illness is withdrawn -- except when such withdrawal occurs for reasons of
misconduct, nonperformance of job duties or a reduction-in-force (RIF).10 Absent a formal
wage-earning capacity determination and assuming the position was not withdrawn for cause or
because of a RIF, the employee would be entitled to compensation based upon a showing of
continuing injury-related disability for regular duty.11 When a formal wage-earning capacity
determination is in place, the subsequent withdrawal of a light-duty assignment is not treated like
a recurrence of disability.12 Under those particular circumstances, the Office shall review the
claim for additional compensation as a request for modification of the wage-earning capacity
determination and apply the criteria for determining whether modification is warranted.13
ANALYSIS
At the May 12, 2009 hearing, appellant’s counsel argued that his client was entitled to
wage-loss compensation because the employing establishment withdrew her limited-duty
assignment. Although appellant’s limited-duty assignment was abolished effective June 9, 2007,
this fact alone does not entitle her to additional wage-loss compensation.14 The Office’s
March 31, 2006 wage-earning capacity determination remained in effect when her modified sales
service/distribution associate position was abolished on June 9, 2007. Because a formal wageearning capacity determination was in effect at the time, appellant must establish a basis for
modification of that decision in order to be entitled to additional wage-loss compensation on or
after June 9, 2007.15 Compensation for loss of wage-earning capacity is based upon loss of one’s
capacity to earn, not on wages actually lost.16 The mere withdrawal of the limited-duty position
does not justify resumption of wage-loss compensation for total disability.
The Board finds that appellant has not met any of the requirements for modification of
the Office’s March 31, 2006 wage-earning capacity determination. Appellant did not allege that
she was retrained or otherwise vocationally rehabilitated or that the original March 31, 2006
wage-earning capacity determination was erroneous. Furthermore, the evidence does not
establish a material change in appellant’s employment-related condition. The only relevant,
contemporaneous medical evidence was Dr. Midla’s June 12, 2007 report, which indicated that
appellant’s permanent restrictions dating back to September 2000 remained in effect. This is not
indicative of a material change in the nature and extent of appellant’s injury-related condition. It
suggests that appellant’s accepted upper extremity conditions essentially remained static over the
preceding seven-year period.
10

20 C.F.R. § 10.5(x).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.7(a)(4) (October 2009).

12

Id. at Chapter 2.1500.7(a)(5).

13

K.R., supra note 9; K.R., Docket No. 09-28 (issued September 16, 2009); Id.

14

Several weeks prior to her job being abolished, appellant stopped working due to a left knee condition unrelated
to the current claim.
15

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.7(a)(5).

16

D.S., 58 ECAB 392, 395 (2007).

4

Appellant did not meet her burden of proof to modify the March 31, 2006 wage-earning
capacity determination.17 Absent a showing that the wage-earning capacity determination should
be modified, she has no disability under the Federal Employees’ Compensation Act.
Accordingly, appellant is not entitled to wage-loss compensation due to the June 9, 2007
withdrawal of her limited-duty assignment.18
CONCLUSION
Appellant has not established a basis for modifying the Office’s March 31, 2006 wageearning capacity determination.
ORDER
IT IS HEREBY ORDERED THAT the July 15, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 19, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

17

Tamra McCauley, supra note 5.

18

K.R., supra note 9.

5

